                    Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSDFILED
                                             2016-CCL-00547                     Page 1 of 13
                                      CAUSE NO. ______________________       2016-CCL-00547
                                                                                      5/24/2016 10:47:38 AM
                                                                                      Sylvia Garza-Perez
              PAZ GARZA Individually and A/N/F             §    IN THE COUNTY       COURT
                                                                                      Cameron County Clerk
              of XXXX XXXX minor, JUAN ANDRES              §
              GARZA and STEPHANIE FRANCO                   §Cameron County - County Court at Law III
                    PLAINTIFF                              §
                                                           §
              VS.                                          §    AT LAW NO. _______
                                                           §
                                                           §
              OSCAR LARA                                   §
                  DEFENDANT                                §    CAMERON COUNTY, TEXAS


                                        PLAINTIFFS’ ORIGINAL PETITION
                             AND FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT


              TO THE HONORABLE JUDGE OF SAID COURT:

                       Comes Now Plaintiff PAZ GARZA Individually and A/N/F of XXXX XXXX minor,

              JUAN ANDRES GARZA and STEPHANIE FRANCO, hereinafter referred to as Plaintiffs,

              complaining of and about Defendant OSCAR LARA, hereinafter referred to as Defendant,

              and for causes of action files this Plaintiff’s Original Petition and First Set of Discovery

              Requests to Defendant. In support thereof, Plaintiffs respectfully shows unto the Court the

              following:

                                                  A. Discovery Control Plan

                       1.1     Plaintiffs intend to conduct discovery under Level 1 of Texas Rule of Civil

              Procedure 190. Because Plaintiffs seek monetary relief of over one hundred thousand but

              no more than two hundred thousand dollars.

                                                    B. Parties and Service

                       2.1     Plaintiffs   are     individuals    residing   in   Cameron        County,

              Texas.




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 2 of 13
                    2.2   Defendant OSCAR LARA is an individual who resides in Cameron County,

              Texas. Defendant may be served with process at 5 Glenbrook APT A. Brownsville, Texas

              78521. Citation is requested at this time, and service of said Defendant will be effected by

              private civil processor.

                                              C. Jurisdiction and Venue

                     3.1    The statements above and below are incorporated and/or adopted here by

              reference as if set forth verbatim.

                     3.2    This Court has in personam jurisdiction over the Defendant because, at the

              time of the events and conditions giving rise to this lawsuit and/or at the time this lawsuit

              was filed, the Defendant was a resident of Texas.

                     3.3    This Court has subject matter jurisdiction over this action because Plaintiffs

              seek damages within the Court’s jurisdictional limits.

                     3.4    Venue is proper in Cameron County, Texas, pursuant to Texas Civil Practice

              and Remedies Code §15.002(a)(1) because all or a substantial part of the events or

              omissions giving rise to Plaintiff’s cause of action occurred in Cameron County, Texas.

                                                         D. Facts

                     4.1    The statements above and below are incorporated and/or adopted here by

              reference as if set forth verbatim.

                     4.2    On or about February 27, 2016, Plaintiffs suffered personal injuries and other

              damages when the vehicle they were driving was struck by a 2000 For Mustang operated

              by Defendant OSCAR LARA.

                                                    E. Causes of Action

                     5.1    The statements above and below are incorporated and/or adopted here by

              reference as if set forth verbatim.




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 3 of 13
                            Count One - Negligence as to Defendant OSCAR LARA

                     5.2    At the time of the subject incident, Defendant OSCAR LARA was operating

              his vehicle negligently. Defendant JOHN CLARK JR. had a duty to exercise ordinary care

              and operate his vehicle reasonably and prudently. Defendant JOHN CLARK JR. breached

              that duty in one or more of the following ways:

                            a.     Failing to control his speed; and/or

                            b.     Failing to maintain a proper lookout; and/or

                            c.     Failing to properly apply his brakes; and/or

                            d.     Failing to yield the right of way; and/or

                            e.     Following too closely; and/or

                            f.     Driver inattention.

                     Defendant OSCAR LARA ’s negligence proximately caused Plaintiffs’ injuries and

              other damages.

                           F. Damages and Texas Rule of Civil Procedure 47(c) Disclosure

                     6.1    Plaintiffs seek unliquidated damages in an aggregate amount that is within

              the jurisdictional limits of the Court. Pursuant to Texas Rules of Civil Procedure, Plaintiffs

              seek monetary relief over $100,000 but no more than $200,000.

                                               G. Conditions Precedent

                     7.1    All conditions precedent have been performed or have otherwise occurred.

                                               H. Request for Disclosure

                     8.1    Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that

              Defendant disclose the information or material described in Rule 194.2(a) through (l) within

              fifty (50) days of the service of this Plaintiffs’ Original Petition and First Set of Discovery

              Requests to Defendant.




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 4 of 13


                                                 I. Discovery Requests

                     9.1    Pursuant to the Texas Rules of Civil Procedure, Plaintiffs request that

              Defendant serve responses to Plaintiffs’ First Set of Interrogatories and Requests for

              Production, attached hereto, within fifty (50) days of the service of this Plaintiffs’ Original

              Petition and First Set of Discovery Requests to Defendant.

                                 J. Notice of Intent to Rely on Documents Produced

                     10.1   Defendant is hereby placed on actual notice of Plaintiffs’ intent to rely upon

              and to utilize any and all documents produced or incorporated by reference by Defendant

              in response to written discovery pursuant to Rule 193.7 of the Texas Rules of Civil

              Procedure.

                                                        K. Prayer

                     11.1   Wherefore, premises considered, Plaintiffs, respectfully pray that Defendant be

              cited to appear and answer this suit, and that Plaintiff ultimately has judgment against

              Defendant for the following:

                            a.     Physical pain in the past and future;

                            b.     Mental anguish in the past and future;

                            c.     Physical impairment in the past and future;

                            d.     Medical expenses in the past and future;

                            e.     Lost wages;

                            f.     Costs of suit;

                            g.     Pre-judgment and post-judgment interest; and

                            h.     All other relief, at law or in equity, to which Plaintiffs may be justly

                                   entitled.




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 5 of 13



                                                  Respectfully submitted,

                                                  THE GREEN LAW FIRM, P.C.
                                                  34 S. Coria St.
                                                  Brownsville, Texas 78520
                                                  Telephone: (956) 542-7000
                                                  Facsimile: (956) 542-7026
                                                  jorge@thegreenlawfirmpc.com
                                                  letygarza@thegreenlawfirmpc.com

                                                  By: /S/ Jorge A. Green
                                                        JORGE A. GREEN
                                                        State Bar No. 24038023
                                                        LETICIA GARZA
                                                        State Bar No. 24092405

                                                  ATTORNEYS FOR PLAINTIFFS




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 6 of 13



                   PLAINTIFFS’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT

                              FIRST SET OF INTERROGATORIES TO DEFENDANT
                                               OSCAR LARA

              Interrogatory #1:
              Describe how the collision occurred, including: (1) what you contend caused or contributed
              to the collision, (2) how it happened, (3) the road and weather conditions, and (4) the traffic
              conditions.

              Answer:


              Interrogatory #2:
              Please state the purpose of your trip at the time of the collision, including where you had
              been, where you were going, and the time at which you were supposed to arrive at your
              destination.

              Answer:


              Interrogatory #3:
              Who was driving the car at the time of the collision?

              Answer:


              Interrogatory #4:
              Have you ever been sued or filed a lawsuit before? If so, please state (1) what the suit was
              about, (2) the county and state in which it was filed, (3) the style of the case, and (4) the
              disposition of the case, if resolved.

              Answer:


              Interrogatory #5:
              Describe any previous car wrecks in which you have been involved. For each, please state
              (1) where the wreck happened, (2) who you believe was at fault, (3) whether a lawsuit was
              filed and (4) where you sought medical treatment for any injuries you sustained.

              Answer:




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 7 of 13

              Interrogatory #6:
              Were you using a cell phone in any matter, including making or receiving a call, writing
              or reading a text message, or writing or reading an email, at the time of the collision?

              Answer:


              Interrogatory #7:
              If you have been convicted of a felony or crime of moral turpitude in the last ten years,
              state the charge, the date and place of arrest, and county of conviction.

              Answer:


              Interrogatory #8:
              Do you disagree with anything in the investigating officer’s police report, including the
              additional narrative? If so, please state with what parts you disagree, why you disagree
              with them and why you did not change ask to amend the report.

              Answer:


              Interrogatory #9:
              At what speed do you believe the vehicles involved were traveling immediately prior to
              the collision made the basis of this lawsuit?

              Answer:


              Interrogatory #10:
              Describe in detail any and all conversations you had immediately following the collision
              until the time you left the scene. In your answer, please include: (1) with whom you spoke,
              (2) what the conversation was about, and (3) for about how long you spoke with each
              person.

              Answer:


              Interrogatory #11:
              Do you intend to argue Plaintiff’s injuries were not caused by the wreck? If so, state the
              basis for your belief, including facts supporting such contention.

              Answer:




Unofficial Copy
                   Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 8 of 13
              Interrogatory #12:
              Describe the severity of the impact between the vehicles and the resulting visible damage
              to the vehicles.

              Answer:


              Interrogatory #13:
              When did you first become aware of Plaintiffs’ vehicle. Please state in both time (seconds
              or minutes) and distance (in feet).

              Answer:




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 9 of 13
                                         Requests for Production

              Request #1:
              All photographs by Defendant or Defendant’s agent that relate to Plaintiff’s cause of action,
              including photographs of Plaintiff, the vehicles involved in the collision, including
              Plaintiff’s and Defendant’s vehicles, and/or the scene of the collision.

              Response:


              Request #2:
              A copy of any property damage estimates, of both Plaintiff, Defendant, or any other vehicle
              involved, in Defendant’s or Defendant’s agent’s possession.

              Response:


              Request #3:
              All oral, taped or recorded statements made by any witnesses, including Plaintiff and
              Defendant, to the subject collision which are in the possession, constructive possession,
              custody or control of the defendant, Defendant’s attorney or anyone acting on Defendant’s
              behalf.

              Response:


              Request #4:
              Please produce all documents that Defendant has, including all deposition testimony and
              trial transcripts, from any other lawsuits regarding personal injury in which Defendant,
              either in your personal capacity or on behalf of a minor or incompetent plaintiff, has been
              involved.

              Response:


              Request #5:
              If and/or when an expert is retained by Defendant, please produce a copy of the expert’s
              file, including: (1) all correspondence, including fee arrangements, between the expert and
              Defendant and/or Defendant’s agents, including Defendant’s attorney, (2) all materials and
              documents reviewed by the expert in preparing his or her report, (3) any slide-show, power
              point presentation, or other demonstrative evidence the expert will use at trial, and (4) a
              list of all the cases in which the expert has testified in the last 4 years.

              Response:




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 10 of 13




              Request #6:
              Please provide a copy of any and all statutes, regulations, ordinances, or written rules or
              customs that Defendant intends to introduce at trial.

              Response:


              Request #7:
              Please provide copies of any and all communications between Defendant’s attorney and
              Defendant’s insurance carrier.

              Response:


              Request #8:
              Please execute the attached authorization for the release of Defendant’s cellular phone
              records.

              Response:


              Request #9:
              Please provide a copy of your driver’s license in effect at the time of the collision.

              Response:


              Request #10:
              Please provide copies of any and all medical records for treatment you have received
              following previous car wrecks.

              Response:


              Request #11:
              Please provide a copy of all documents related to previous lawsuits in which you have
              been involved; specifically, please include (1) any and all petitions or complaints, (2)
              deposition transcripts of your testimony, and (3) your discovery responses.

              Response:




Unofficial Copy
                   Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 11 of 13



                                Plaintiff’s Requests for Admissions to Defendant

              1.     Admit you are familiar with the area in which the subject collision occurred.

              Response:

              2.     Admit that you believe Plaintiff could not have done anything differently to avoid
                     the collision.

              Response:

              3.     Admit that you have previously received treatment from a chiropractor.

              Response:

              4.     Admit that you have previously had an MRI performed on yourself.

              Response:

              5.     Admit you have suffered pain because of a car wreck in which you were previously
                     involved.

              Response:

              6.     Admit that you caused the car wreck that is made the basis of this lawsuit.

              Response:

              7.     Admit that you know of no other witnesses to the car crash.

              Response:

              8.     Admit that an immediate family member (spouse, siblings, parents, and children)
                     has been injured in a car wreck before.

              Response:

              9.     Admit that you should always wait until traffic is clear when turning left on an
                     unprotected (without an arrow) green light.

              Response:




Unofficial Copy
                  Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 12 of 13




                                                VERIFICATION

              THE STATE OF TEXAS                       §
                                                       §
              COUNTY OF ____________________           §



                     BEFORE ME, the undersigned authority, a notary public, on this day personally
              appeared OSCAR LARA, who being by me duly sworn on his oath, deposed and said
              that he is duly qualified and authorized in all respects to make this Affidavit; that he
              has read the above and foregoing answers to interrogatories; and every statement
              contained in the answers is within his knowledge, and is true and correct.




                                                       ____________________________________
                                                       OSCAR LARA




                     SUBSCRIBED AND SWORN TO BEFORE ME by the said OSCAR LARA, on
              this the ______ day of ________________________, 2016, to certify which witness my
              hand and official seal.


                                                       ____________________________________
                                                       Notary Public, State of Texas


                                                       ____________________________
                                                       Printed/typed name of Notary


                                                       My Commission Expires:

                                                       ______________________




Unofficial Copy
                    Case 1:20-cv-00046 Document 1-4 Filed on 04/03/20 in TXSD Page 13 of 13




                  AUTHORIZATION FOR WIRELESS COMMUNICATION DEVICE RECORDS

              TO:_________________________________         (Service Provider)

                  __________________________________ (Address of Service Provider)

                  __________________________________

              RE:     OSCAR LARA

              ACCOUNT NO._____________________

              TELEPHONE NO.____________________ (if different from account number)

              TIME PERIOD OF RECORDS REQUESTED: 02/01/2015 -02/29/2015

                     This is to authorize and direct the above named company who has issued, sold,
              rented, or leased any form of cellular, pager or other wireless communication device(s)
              and/or provided services to me, OSCAR LARA, to furnish the law firm of THE
              GREEN LAW FIRM, P.C., or any of its representatives, any and all billing and usage
              records related to the above account during the period indicated. Such records include,
              but are not limited to: detailed billing information, detailed call logs and/or calls placed
              and received (and the time of day or night and durations of the same), or any other
              information pertaining to the usage of my account during the time period referenced
              above. I hereby waive any privilege I have to said information.

                  Signed the _________ day of _________________________, 2016.



                                                        ______________________________________
                                                        OSCAR LARA

              Records should be provided to:

              THE GREEN LAW FIRM, P.C.
              c/o Jorge A. Green, Esq.
              34 S. Coria Street
              Brownsville, Texas 78520
              Telephone : (956) 542-7000
              Facsimile     : (956) 542-7026




Unofficial Copy
